EXHIBIT 32 Certification of Chief Executive Officer and Chief Financial Officer of Home Federal Bancorp, Inc. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and in connection with this Quarterly Report on Form 10-Q, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the financial statements included in the Report. /s/ Len E. Williams /s/ Eric S. Nadeau Len E. Williams Eric S. Nadeau President and Chief Executive Officer Executive Vice President and Chief Financial Officer Dated: February 8, 2010 36
